NO.    92-010
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1992


DOUGLAS R. LAPP,
            Claimant and Respondent,
     -vs-
W. R. GRACE/BOMAC DRILLING,
            Employer and Respondent,
     and
TRANSPORTATION INSURANCE COMPANY,
            Defendant and Appellant.



APPEAL FROM:     The Workers1 Compensation Court,
                 The Honorable Timothy Reardon, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 Thomas R. Bostock, Warden, Christiansen, Johnson         &
                 Berg, Kalispell, Montana
            For Respondent:
                 Marvin L. Howe,           Simonton,   Howe   &   Schneider,
                 Glendive, Montana



                                    Submitted on Briefs:      April 2, 1992

Filed:



                                    Clerk
Justice Terry N. Trieweiler delivered the opinion of the Court.
        Defendant Transportation Insurance Company appeals from the
judgment of the Workers1 Compensation Court which determined that
claimant's 1990 medical treatment and surgery was causally related
to his 1979 industrial injury, and held defendant liable for
medical costs and expenses.       We affirm the Workers1 Compensation
Court.
        The sole issue raised by the insurer on appeal is whether the
Workersr Compensation Court erred in its determination that
claimant's medical treatment and surgery in 1990 was not a new
injury and was causally related to his injury of 1979.
         On October 4, 1979, Douglas R. Lapp was injured when he was
struck from behind by a cable while working as a floor hand on a
drilling rig.       The cable struck the claimant's upper back,
shoulder, and neck.       He was taken to the hospital in Miles City,
where a contusion and whip injury across his back were diagnosed.
claimant was again examined in Billings on November 6, 1979.        He
complained of shoulder pain, neck pain, headache, and some lateral
discomfort down his arm with occasional numbness.         The treating
physician     diagnosed   the   shoulder problem   as    post-traumatic
suprascapular nerve entrapment.
        Claimant was examined by an orthopedic surgeon on December 12,
1979, who concluded that he had carpal tunnel syndrome of the left
hand.     Claimant underwent surgery on December 14, 1979, which
relieved all symptoms of numbness in the hand.          However, during
follow-up visits in January and February, 1980, he complained of
pain in his shoulder, and was treated with anti-inflammatory
medication.     Claimant was released to work without limitation on
May 15, 1980.
     Claimant was examined again on January 2, 1981, after
complaints of severe pain in his back and neck with radiation into
his left arm and leg.        Cervical and lumbar myelograms were
performed, but the results were inconclusive.    No physical cause
for claimant's symptoms was discovered during further exams in
March and May 1981.
     In May 1981, claimant was requested by defendant to submit to
a medical panel evaluation.    The panel found no abnormalities in
the x-ray films of claimant's cervical spine. The panel concluded
that claimant was capable of working and that he had zero permanent
partial impairment as a result of his 1979 injury.
     On October 21, 1985, claimant received two treatments from a
Billings chiropractor for a flare-up of neck and back pain.     He
next sought medical treatment in May 1987 in response to acute left
arm numbness and pain radiating into his left leg. X-ray films did
not detect any abnormality of the cervical spine.
     On October 26, 1988, the claimant was taken by ambulance to
the Glendive Community Hospital after having collapsed.   Claimant
complained of headaches in the month proceeding his collapse.
Hypoglycemia, with subsequent anxiety reaction, were blamed for his
problems, and he was released the following day.
     On April 18, 1990, claimant was seen at the Billings Clinic
for neck pain, which continued down his entire left arm.        He
described his injury of October 4, 1979, and stated that it had
caused him pain and discomfort since that time. X-ray films taken
of his cervical spine indicated the existence of bone spurring at
the C5-6 level.    His diagnosis was cervical radiculitis.   He was
admitted to the St. Vincent's Hospital in Billings on April 22,
1990, and a magnetic resonance imaging examination      (MRI) was
performed, which demonstrated a posterior disc protrusion at the
C5-6 level. On April 25, 1990, claimant underwent an anterior disc
excision and fusion.
      Claimant sought compensation from defendant, maintainingthat
his 1990 medical condition was causally related to his 1979
industrial accident.    Defendant, by letter dated July 18, 1990,
denied responsibility for both disability payments and medical
expenses.
     The parties thereafter submitted the issue of entitlement to
medical benefits to the Workers' Compensation Court on briefs,
deferring the     issue of disability benefits.      The Workersv
Compensation Court adopted the findings of the hearing examiner,
finding the defendant liable for claimant's medical benefits. From
this ruling, the defendant appeals.
    At the time of the 1979 accident, the applicable statute in
effect, 9 39-71-704, MCA (1979), provided:
         Payment of medical, hospital, and related services.
    In addition to the compensation provided by this chapter
    and as an additional benefit separate and apart from
    compensation, the following shall be furnished:

         (1) After the happening of the injury, the employer
    or insurer shall furnish, without limitation as to length
     of time or dollar amount, reasonable services by a
     physician or surgeon, reasonable hospital services and
     medicines when needed, and such other treatment as may be
     approved by the division for the injuries sustained.
     Defendant maintains that claimant attained maximum medical
healing in 1981, that various work-related activities between 1981
and 1990 aggravated his preexisting condition, and that this
aggravation constituted a new injury. Claimant worked a number of
jobs during that time, many of which involved medium-duty lifting.
     Post-operative notes demonstrate that claimant experienced
problems with his neck since his 1979 oil field injury.            Dr.
Johnson, the orthopedic surgeon who had treated claimant in 1979
and 1980, testified during his deposition that it was more probable
than not that the bulging disc identified in the 1990 MRI exam had
been caused by the 1979 injury. This testimony was based upon his
treatment   of   the   claimant   and   available   medical   records.
Furthermore, Dr. Johnson testified that the radiological procedures
claimant underwent earlier were inadequate to detect claimant's
injury, and thus went undetected until the MRI became available.
     There was no evidence that claimant ever alleged a back or
neck injury or filed an additional claim between 1981 and 1990.
This Court stated in EBIIOnon Groupv. StateFund (1991), 249 Mont. 449,


     Simply stated the Belton rule holds that once a claimant
     has reached maximum healing or a medically stable
     condition, the insurer at risk is no longer responsible
     for any subsequent injuries or conditions. See Belton v.
     Curlson i?ansport (1983), 202 Mont. 384, 389, 658 P.2d 405,
     408. As this rule clearly states, in order for EBI to
     sustain a claim of indemnification against the State Fund
     it must establish two elements. First, it must show that
     Mr. Athey had attained a condition of maximum healing.
     Second, it must establish that he sustained an injury
     after he reached maximum healing.
     Defendant has offered no evidence that claimant suffered any
job-related injury after reaching maximum healing.     The evidence
presented is that claimant continued to suffer neck pain after his
industrial accident in 1979. The fact that a claimant has reached
maximum medical healing does not relieve an insurer from future
liability for medical and compensatory benefits where there is no
new, intervening cause.
     The preponderance of the evidence supports the lower court's
judgment.    Accordingly, that judgment is affirmed.




We concur:
                                    August 20, 1.992

                             CERTIFICATE O F SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


THOMAS R. BOSTOCK
Warden, Christiansen, Johnson & Berg
P.O. Box 3038
Kalispell, MT 59903-3038

Marvin L. Howe
SIMONTON, H O W & SCHNEIDER
P.O. Box 1250
Glendive, MT 59330-1250

                                                ED SMITH
                                                CLERK O F THE SUPREME COURT


                                                BY: